Case 2:21-cv-05041-GW-JC Document 1 Filed 06/21/21 Page 1 of 4 Page ID #:1



 1   Richard A. Lazenby (State Bar No. 202105)
     Email: rlazenby@victorrane.com
 2   Doug Griffith (State Bar No. 185333)
     Email: dgriffith@victorrane.com
 3   VICTOR RANE
     9350 Wilshire Blvd., Suite 308
 4   Beverly Hills, California 90212
     Telephone: (310) 388-4849
 5   Facsimile: (310) 388-4869
 6   Attorneys for Defendants
     AMERICAN AIRLINES, INC.;
 7   SKY CHEFS, INC. dba LSG SKY CHEFS;
     and LSG GROUP
 8

 9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12
     TODD S. DIENER                  )            Case No.: 2:21-cv-5041
13                                   )
              Plaintiff,             )            JOINT NOTICE OF REMOVAL
14                                   )            OF CIVIL ACTION PURSUANT
     vs.                             )            TO 28 U.S.C. § 1441 ON THE
15                                   )            GROUND OF DIVERSITY OF
     AMERICAN AIRLINES, INC.; GATE )              CITIZENSHIP UNDER 28 U.S.C. §
16   GOURMET, INC.; GATE GROUP;      )            1332
     SKY CHEFS, INC.; LSG SKY CHEFS; )
17   LSG GROUP; and DOES 1 to 20,    )
                                     )
18            Defendants.            )
                                     )
19

20   TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
21   CENTRAL DISTRICT OF CALIFORNIA:
22         Defendants American Airlines, Inc., Sky Chefs, Inc. dba LSG Sky Chefs,
23   and LSG Group (collectively “Defendants”), by and through their attorneys at
24   Victor Rane, hereby jointly remove this action from the Superior Court of the State
25   of California for the County of Los Angeles to the United States District Court for
26   the Central District of California on the following grounds:
27         1.     On May 5, 2021, there was filed in the Superior Court of the State of
28
     JOINT NOTICE OF REMOVAL OF CIVIL
     ACTION PURSUANT TO 28 U.S.C. §1441 ON
     THE GROUND OF DIVERSITY OF CITIZENSHIP
     UNDER 28 U.S.C. §1332
     CASE NO.: 2:21-CV-5041
                                                Case 2:21-cv-05041-GW-JC Document 1 Filed 06/21/21 Page 2 of 4 Page ID #:2




                                                 1   California for the County of Los Angeles a summons and complaint bearing Case
                                                 2   No. 21STCV16859 in the records and files of that court (the “State Court
                                                 3   Complaint”). A true and correct copy of the summons and State Court Complaint
                                                 4   is attached as Exhibit A.
                                                 5         2.     On May 5, 2021, there was filed in the United States District Court for
                                                 6   the Central District of California a complaint bearing Case No. 2:21-cv-03810-AB-
                                                 7   RAO (the “District Court Complaint”). A true and correct copy of the District
                                                 8   Court Complaint is attached as Exhibit B.
                                                 9         3.     Sky Chefs, Inc. dba LSG Sky Chefs and LSG Group received the
                                                10   summons and State Court Complaint on May 21, 2021. American Airlines, Inc.
                                                11   received the summons and State Court Complaint on May 26, 2021. Accordingly,
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                12   the time for removal as set forth in 28 U.S.C. §1446(b) has not yet elapsed. See
               Telephone: (310) 388-4849
VICTOR RANE




                                                13   Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 356 (1999).
                                                14         4.     This is a civil action by plaintiff Todd Diener (“Plaintiff”) against
                                                15   Defendants and other defendants for personal injuries allegedly arising from an
                                                16   incident on an American Airlines flight from JFK to LAX on May 11, 2019.
                                                17   (Exhibit A, p. 3, ¶¶ 13-16.)
                                                18         5.     The Court has original jurisdiction based on the existence of diversity
                                                19   of citizenship between the parties pursuant to 28 U.S.C. §1332 wherein the matter
                                                20   in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
                                                21   and is one which may be removed to this Court by Defendants pursuant to the
                                                22   provisions of 28 U.S.C. §1441(b).
                                                23         6.     Plaintiff is a resident and citizen of the State of California for the
                                                24   purposes of 28 U.S.C. §1332. (Exhibit B, p. 1, ¶ 1.)
                                                25         7.     Defendant American Airlines, Inc.’s headquarters and principal place
                                                26   of business are in the State of Texas.
                                                27         8.     Defendant Sky Chefs, Inc. dba LSG Sky Chefs’ headquarters and
                                                28   JOINT NOTICE OF REMOVAL OF CIVIL         -2-
                                                     ACTION PURSUANT TO 28 U.S.C. §1441 ON
                                                     THE GROUND OF DIVERSITY OF CITIZENSHIP
                                                     UNDER 28 U.S.C. §1332
                                                     CASE NO.: 2:21-CV-5041
                                                Case 2:21-cv-05041-GW-JC Document 1 Filed 06/21/21 Page 3 of 4 Page ID #:3




                                                 1   principal place of business are in the State of Texas.
                                                 2         9.     Defendant LSG Group’s headquarters and principal place of business
                                                 3   are in Germany.
                                                 4         10.    Defendant Gate Gourmet, Inc.’s headquarters and principal place of
                                                 5   business are, according to the District Court Complaint, in the State of Virginia.
                                                 6   (Exhibit B, p. 2, ¶ 3.)
                                                 7         11.    Defendant Gate Group’s headquarters and principal place of business
                                                 8   are, according to the District Court Complaint, in Switzerland. (Exhibit B, p. 2, ¶
                                                 9   4.)
                                                10         12.    Defendants identified as “DOES 1 to 20” in the complaint are merely
                                                11   fictitious parties against whom no cause of action can be validly alleged. On
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                12   information and belief, no fictitiously designated defendant has been served with
               Telephone: (310) 388-4849
VICTOR RANE




                                                13   process. The citizenship of defendants sued under fictitious names, therefore, must
                                                14   be disregarded pursuant to 28 U.S.C. §1441(b)(1).
                                                15         13.    Plaintiff seeks damages in excess of $75,000. (Exhibit B, p. 3, ¶ 11.)
                                                16         14.    On information and belief, neither of the two named defendants other
                                                17   than Defendants, namely, Gate Gourmet, Inc. and Gate Group, have been served
                                                18   with process, and even if they were to be served, on information and belief they
                                                19   would consent to this removal.
                                                20         15.    Accordingly, this action may be removed to this Court pursuant to the
                                                21   provisions of 28 U.S.C. §1332, as there is complete diversity of citizenship
                                                22   between the parties and the matter in controversy exceeds the sum or value of
                                                23   $75,000, exclusive of interest and costs.
                                                24   / /
                                                25   / /
                                                26   / /
                                                27   / /
                                                28   JOINT NOTICE OF REMOVAL OF CIVIL         -3-
                                                     ACTION PURSUANT TO 28 U.S.C. §1441 ON
                                                     THE GROUND OF DIVERSITY OF CITIZENSHIP
                                                     UNDER 28 U.S.C. §1332
                                                     CASE NO.: 2:21-CV-5041
                                                Case 2:21-cv-05041-GW-JC Document 1 Filed 06/21/21 Page 4 of 4 Page ID #:4




                                                 1         WHEREFORE, Defendants pray that the above-entitled action now pending
                                                 2   in the Superior Court of the State of California for the County of Los Angeles be
                                                 3   removed to this Court pursuant to 28 U.S.C. §§1441 and 1332.
                                                 4

                                                 5   Dated: June 21, 2021                 Respectfully submitted
                                                 6
                                                                                          By: /s/ Doug Griffith
                                                 7
                                                                                             Richard A. Lazenby
                                                 8                                           Doug Griffith
                                                                                             VICTOR RANE
                                                 9                                           Attorneys for Defendant
                                                                                             AMERICAN AIRLINES, INC.; SKY
                                                10                                           CHEFS, INC. dba LSG SKY CHEFS; and
                                                                                             LSG GROUP
                                                11
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                12
               Telephone: (310) 388-4849
VICTOR RANE




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28   JOINT NOTICE OF REMOVAL OF CIVIL         -4-
                                                     ACTION PURSUANT TO 28 U.S.C. §1441 ON
                                                     THE GROUND OF DIVERSITY OF CITIZENSHIP
                                                     UNDER 28 U.S.C. §1332
                                                     CASE NO.: 2:21-CV-5041
